Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 4 of claim 11, “a base resin” has been replaced with “the base resin”.
In line 2 of claim 17, “the edge of a battery to configure a battery pack” has been replaced with “an edge of a battery to configure the battery pack”.

				       EXAMINER’S COMMENT
Claims 1-5, 7-9 and 14-16 are allowable. Claims 10-13 and 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions II and III, as set forth in the Office action mailed on July 9, 2021, is hereby withdrawn and claims 10-13 and 17-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

			          REASONS FOR ALLOWANCE
	Further search has yielded US 4,588,768 in which the instantly recited components and amounts thereof are substantially taught in example 1.  But, an amount of methylvinylpolysiloxane terminated with hydroxyl groups would be about 2.17 parts by weight based on 100 parts by weight of organopolysiloxanes (5+5+8.4) used in the example 1.  The example 1 teaches a viscosity of about 40 mPa.s (40 cSt) which would not be expected to have the instantly recited polymerization degree of 15 to 25 based on a calculation presented in 1.132 Declaration filed on June 24, 2022 (i.e., VDS-1013 under a table of CAS: [67023-19-7] in paragraph 11 and DMS-S14 under a table of CAS: [70131-67-8] in paragraph 12).  In other words, it deemed that a molecular weight of more than 1,300 would be needed for the polymerization degree of 15 to 25, but said tables support that the viscosity of about 40 mPa.s (40 cSt) would be related to a molecular weight of less than 1,300.  Thus, the examiner does not see any motivation to modify at least the methylvinylpolysiloxane terminated with hydroxyl groups having a higher viscosity/molecular weight in US 4,588,768 since US 4,588,768 does not teach or suggest any modification to viscosity/molecular weight for the methylvinylpolysiloxane terminated with hydroxyl groups.
US 3,549,744 in which the instantly recited components and amounts thereof are substantially taught at col. 2, lines 33-40 and in example 1.  But, methylvinylpolysiloxane used in the example 1 does not comprise the instantly recited polymerization degree of 15 to 25 and terminal hydroxyls groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 14, 2022                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762